Citation Nr: 0615955	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a claimed seizure 
disorder.  

2.  Entitlement to service connection for claimed multiple 
sclerosis.  

3.  Entitlement to service connection for a claimed heart 
murmur.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1987 to February 
1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
RO.  

In April 2005, the Board remanded the veteran's claim for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran failed to report, without explanation, for VA 
medical examinations scheduled in conjunction with the claims 
of service connection.  

3.  The veteran is not shown to have a seizure disorder as a 
symptom of undiagnosed illness or due to any event or 
incident of his period of active duty service.  

4.  The veteran is not shown to have multiple sclerosis as a 
symptom of an undiagnosed illness or due to any event or 
incident of his period of active service.  

5.  The veteran is not shown to have manifested a heart 
murmur as a symptom of an undiagnosed illness or due to any 
event or incident of his period of active service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by seizures due to an undiagnosed illness or other disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 3.655 (2005).  

2 . The veteran is not shown to have a disability manifested 
by multiple sclerosis due to an undiagnosed illness or other 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317, 3.655 (2005).  

3.  The veteran is not shown to have a disability manifested 
by a heart murmur due to undiagnosed illness or other disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317, 3.655  (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2005).  In addition, 
the regulations implementing VCAA were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is noted that the veteran was provided notice of VCAA in 
letters from the RO in April 2005 and September 2005.  

The VCAA letters from the RO informed the veteran of the 
medical and other evidence needed to substantiate his claim 
and of what medical or other evidence he was responsible for 
obtaining. VA also identified which evidence it was 
responsible for obtaining.  

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  

The Board notes that the VCAA notice letters did not predate 
the initial unfavorable decision and did not address the 
latter two notice requirements.  However, given that the 
Board is not granting service connection, this matter is moot 
with no prejudicial error as addressed hereinbelow.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In April 2005, the Board remanded the veteran's claims for 
additional development.  In September 2005 duty to assist 
letter, the veteran was asked to provide information about 
any treatment he received for his claimed seizure disorder, 
multiple sclerosis and heart murmur since service.  He did 
not respond to that request for information.  

Pursuant to the Board's April 2005 remand, the veteran 
received notice of VA examination for his claimed conditions 
in a letter from the RO dated in August 2005.  The RO 
informed him of the potential consequences for failing to 
report for those examinations, including the possible denial 
of his claims.  

Although such notice was sent to the veteran at his last 
reported address, he failed to report for the VA examinations 
scheduled for September 2005 without explanation.  

When a claimant fails to report for a scheduled examination 
without good cause, and entitlement to a claim for service 
connection cannot be established or confirmed without a 
current VA examination, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a)-(b) (2005).  

In this case, neither the veteran nor his representative has 
offered a good-cause explanation for the veteran's failure to 
appear for the scheduled examinations.

The CAVC has held that the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if she is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  The veteran must be 
prepared to meet his obligations by cooperating with VA 
efforts to provide an adequate medical examination.  See 
Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a).  The veteran has not satisfied his responsibilities 
in the development of his claims.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist him in substantiating his claims.  

Therefore, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  


Factual Background

The veteran's service medical records reflect no complaints, 
treatment or diagnosis of a seizure disorder or multiple 
sclerosis.  In June 1990, the veteran underwent chest x-ray 
study for complaint of a heart murmur; however, no 
significant abnormalities were noted.  

The veteran's report of medical history at enlistment in 
November 1986 was negative for any complaints related to a 
heart condition or neurological symptoms.  The report of 
medical examination at enlistment in November 1986 was 
negative for any clinical findings other than asymptomatic 
pes planus.  

On report of medical history at separation in December 1991 
the veteran indicated complaints of having eye trouble, head 
injury, shortness of breath, chest pain, pounding heart, 
frequent indigestion and nervous trouble.  

The examiner noted the use of eyeglasses, a laceration to the 
left temple, and anxiety with shortness of breath and 
palpitations.  The report of medical examination at 
separation in December 1991 was negative for any clinical 
findings, and no defects were noted by the examiner.  

Post-service, the veteran's private medical records dated 
from 1999 to 2003 reflect diagnoses of seizure disorder, not 
epilepsy, prostatitis, and questionable demyelinating 
disease.  

From November 2000 to January 2001, the veteran's was treated 
for persistent right arm numbness, and dropping items was 
noted.  The veteran was diagnosed with thoracic pain and late 
effect nerve injury of the shoulder and arm following an on-
the-job injury from heavy lifting in November 2000.  

In a January 2001 emergency room report, the veteran was 
noted to have a 20-year past medical history of paroxysmal 
episodes of paralysis.  A magnetic resonance imaging (MRI)  
report was read as showing "'flakes' suspicious for possible 
early multiple sclerosis per patient."   

The veteran was diagnosed with probable seizure disorder, new 
onset.  An examination of the heart revealed regular cardiac 
rhythm without murmurs.  

In a private April 2002 computed tomography (CT) of the 
brain, the physician noted negative examination with a 
clinical history of hemorrhage, seizures and sudden onset of 
right-sided weakness and dizziness.  In November 2002, the 
veteran was diagnosed with a neurological multisystem 
disorder that was of questionable etiology.  

The VA medical records dated from 2001 to 2004 reflect 
treatment for the veteran's uncontrolled seizure disorder.  

In an April 2001 chest x-ray report, the veteran's study was 
read as negative with normal heart, lungs, pleura, 
mediastinum and osseous structures.  The veteran underwent VA 
Persian Gulf War (PGW) Registry examination in which he 
described symptoms of syncope and generalized grand mal 
seizure.  Prior to his seizure, the veteran noted 
intermittent episodes of numbness in the hands and arms for a 
2-month period.  He was seen by a private neurologist who 
ordered an MRI and told him that he had multiple sclerosis or 
a generalized seizure disorder.  The examiner noted that the 
veteran was not given a definitive diagnosis.  

An examination of the heart revealed regular rate and rhythm 
with a harsh holosystolic murmur, grade 1-3/6 at the left 
sternal border with no rub.  The examiner's diagnosis was 
that of seizure, multiple sclerosis and syncopal episode.  

The examiner noted the need for additional testing to 
determine whether the veteran had a thrombus in his heart 
that was "throwing little micro emboli to his brain."  

In a May 2001 VA clinical note, findings reflect a diagnosis 
of a seizure disorder, as well as, MRI evidence of multiple 
small lesions that were noted to be "most likely" multiple 
sclerosis.  A syncopal episode was reported, associated with 
a flutter sensation in the neck.  A non-invasive image of the 
internal carotid artery was conducted that showed no evidence 
of plaque or stenosis.  

In a June 2001 VA echocardiogram report, the examiner 
reported a normal study.  The examiner noted that "there is 
no explanation for a loud heart murmur" (previously noted in 
the April 2001 PGW examination) based on this study.  

In an August 2001 MRI of the brain, the veteran was noted to 
have a few small, non-specific foci in the left and right 
frontal lobes.  The examiner noted a differential diagnosis 
that included gliosis due to previous trauma or chronic 
migraine headaches, idiopathic gliosis and demyelinating 
disease.  Demyelinating disease was considered less likely 
given the distribution and morphology.  

In a September 2001 neurology note, the veteran was diagnosed 
with multiple sclerosis with scheduled follow-up 
examinations.  It was noted that the veteran had an episode 
of syncope and collapse with convulsions and a diagnosis of 
multiple sclerosis.  The veteran's heart examination revealed 
regular heart rate without murmurs.  

In a July 2002 neurology note, the physician reported that 
the veteran was diagnosed with multiple sclerosis; however, 
MRI findings did not support that diagnosis.  

In a July 2002 VA behavioral health record, the veteran 
stated his belief that his multiple sclerosis was due to his 
service in the Persian Gulf.  In an October 2002 VA neurology 
note, the examiner noted the veteran's seizure disorder with 
onset in September 2000.  

In a January 2003 clinical note, the VA physician noted a 
review of the 2001 MRI of the brain and opined that it did 
not actually demonstrate multiple sclerosis plaque lesions.  

The MRI revealed that the veteran had very small, nonspecific 
white matter lesions that were found to be inconsistent with 
multiple sclerosis findings.  The examiner noted that the 
veteran had a low possibility of having multiple sclerosis.  

In a March 2003 VA x-ray report of the cervical spine, the 
examiner noted a history of multiple sclerosis.  

The examiner added that, despite some motion artifact during 
the study, there was no convincing evidence of cord lesion to 
confirm the diagnosis of multiple sclerosis of the cervical 
cord.  Minimal degenerative changes with no evidence of disk 
herniation or cord compression were noted without convincing 
evidence of demyelination in the cervical cord.  

In a December 2003 VA clinical progress note, the veteran was 
noted to have had his first seizure in approximately 2000 
with continued seizure activity.  In two December 2003 x-ray 
reports of the lumbar spine, the veteran complained of lower 
leg weakness, tremors and occasional pain.  

The X-ray studies revealed mild narrowing and anterior 
osteophyte disease at T12 and L1 that was noted to be most 
consistent with degenerative change.  The abnormal density 
involving the lower thoracic vertebral bodies was not 
appreciated in the later x-ray report.  

In a December 2003 resident physician note, the veteran was 
noted to have had only four episodes of partial seizure.  The 
physician noted a multiple sclerosis workup that included an 
MRI of the brain and lumbar puncture that were found to be 
insignificant for multiple sclerosis.  

In a December 2003 clinical progress note, the veteran's 
heart examination was noted to be normal with regular heart 
sounds and no murmurs or rubs.  The veteran denied any chest 
pain or pressure, irregular heart beats or swollen feet.  

A February 2004 EEG report was read as normal with no 
evidence of epilepsy.  The examiner noted possible seizure 
activity since 2000 with continuing multiple monthly episodes 
despite medication.  

In a March 2004 VA neurology clinical record, the physician 
reported a history of simple partial seizure with complaint 
of nocturnal leg cramps and resting tremors which "started 4 
years ago."  

The VA physician reported MRI (magnetic resonance image) 
scans of the brain and spine, as well as a spinal tap that 
were all negative for multiple sclerosis.  The veteran was 
noted to have a low possibility of having multiple sclerosis.  


Legal Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 
2005); 38 C.F.R. § 3.303 (2005).  

In addition, service connection may be presumed for certain 
chronic diseases that are manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Thus, one of the requirements for service connection is 
competent evidence that a claimed disability currently 
exists.  See Degmetich, supra; Brammer, supra.  The 
determination is based on analysis of all the evidence and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).  

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Seizure disorder

The veteran contends that his seizure disorder is of service 
origin, or alternatively, is due to an undiagnosed illness.  
The Board notes that it need not go through an undiagnosed 
illness analysis because the condition discussed herein is 
both known and definitively diagnosed.  38 C.F.R. § 3.317.  
That is, the veteran's complaints of seizures are related to 
a diagnosed simple partial seizure disorder.  

Turning to consideration of service connection for a seizure 
disorder on a direct basis, the Board finds no factual basis 
on which to award a grant.  

In this regard, there is no medical evidence of any 
complaints or diagnosis of a seizure disorder in service.  
The veteran's separation physical examination report was 
negative for any abnormal clinical findings or defects.  
Post-service, the first documented evidence of seizure 
occurred in 1999, seven years after the veteran's discharge 
from service in February 1992.  

While competent to report his symptoms, the diagnosis of a 
medical condition manifested by a seizure activity requires 
medical expertise.  The Board notes that there is no 
competent medical evidence or opinion to show that the 
veteran has a current seizure disorder due to any event or 
incident of his active duty service.  

In fulfillment of its duty to assist and pursuant to the 
Board's remand, VA scheduled the veteran for a VA examination 
in September 2005 to determine the etiology and character of 
his claimed seizure disorder.  

The veteran failed to report for the scheduled examination.  
In the absence of such a VA examination, the Board must 
adjudicate his claim based on the evidence already of record, 
which is insufficient to grant his appeal. See 38 C.F.R. § 
3.655.

Thus, the claim for service connection for a seizure 
disorder, to include as secondary to an undiagnosed illness, 
must be denied.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).  


Multiple sclerosis

The veteran contends that he suffers from multiple sclerosis.  
The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis, or known cause, to account for 
the symptomatology.  As the veteran's claim of multiple 
sclerosis is a known, clinical diagnosed illness, the Board 
must conclude that there is no legal entitlement to consider 
under the undiagnosed illness provisions.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See, Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Turning to consideration of entitlement to service connection 
claim on a direct basis, the Board notes that service 
connection is unwarranted.  While competent to report his 
symptoms, the diagnosis of a medical condition manifested by 
multiple sclerosis requires medical expertise.  There is no 
medical evidence of a diagnosis of multiple sclerosis in 
service or within one year of service.  

Post-service, the medical evidence suggests a provisional 
diagnosis of multiple sclerosis, as early as 2001.  However, 
the Board notes that the diagnosis of multiple sclerosis is 
questionable at best.  A 2001 MRI of the brain report 
reflected lesions that were considered less likely to be 
demyelinating disease or multiple sclerosis.  In fact, in 
January 2003, a VA neurologist opined that 2001 MRI findings 
did not demonstrate multiple sclerosis and noted the low 
possibility of the veteran having multiple sclerosis.  
Private medical evidence established a diagnosis of a 
neurological multisystem disorder that was of questionable 
etiology.  

The Board finds that the evidence tends to establish that it 
is less likely than not that the veteran has multiple 
sclerosis.  Further, there is no competent medical evidence 
that establishes an etiological link between the veterans's 
claimed multiple sclerosis and his active duty service.  

The veteran failed to report for the scheduled examination, 
which might well have shed light on any potential 
relationship between the reported multiple sclerosis for 
which he seeks service connection and his service in the 
Persian Gulf.  

In the absence of a VA examination, the Board must adjudicate 
his claim based on the evidence already of record, which is 
insufficient to grant his appeal.  See 38 C.F.R. § 3.655.  

In this case, as there is no medical evidence of a chronic 
multiple sclerosis disability, during or after service, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C. § 5107(b); see Ortiz, supra; see 
Gilbert, supra.



Heart murmur

The veteran asserts that he suffers from a heart murmur.  
While competent to report his symptoms, the diagnosis of a 
medical condition manifested by a heart murmur requires 
medical expertise.  

There is no medical evidence of a diagnosis of heart murmur 
in service.  In-service in June 1990, the veteran was 
examined for complaints of heart murmur; however, a chest x-
ray report revealed no findings.  

Post-service, there was one episode of heart murmur 
documented in the April 2001 PGW examination.  However, the 
Board notes that additional testing revealed negative 
findings without explanation for the April 2001 murmur.  

Further, chronic symptoms of heart murmur have not been shown 
in the veteran's medical history dated since the April 2001 
syncopal episode.  In fact, apart from the single episode of 
murmur, the veteran's VA and private medical records 
consistently reflect normal heart examination findings with 
no evidence of murmur.  As such, absent a current disability, 
there can be no service connection.  Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997).  

As there is no medical evidence of a chronic heart murmur 
disability, during or after service, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; see Gilbert, supra.  

Also, the Board has considered service connection for a heart 
murmur due to undiagnosed illness.  As he does not suffer 
from a heart murmur, service connection under any theory is 
not warranted.  The Board has explained above that service 
connection requires a presently diagnosed disability.  Id.; 
see also 38 C.F.R. § 3.317.  

In this case, as there is no medical evidence of a chronic 
heart murmur disability, during or after service, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; see 
Gilbert, supra.  



ORDER

Service connection for a seizure disorder to include as due 
to an undiagnosed illness is denied.  

Service connection for multiple sclerosis to include as due 
to an undiagnosed illness is denied.

Service connection for a heart murmur to include as due to an 
undiagnosed illness is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


